Citation Nr: 0014429	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2. .  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for a scar on the right 
side of the waist.  

4.  Entitlement to service connection for a right elbow 
disorder.  

5.  Entitlement to service connection for a left shoulder 
disorder.  

6.  Entitlement to service connection for a cervical spine 
disorder. 

7.  Entitlement to service connection for a low back 
disorder.

8.  What evaluation is warranted for a left knee disorder 
since January 1, 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
August 1985 and from January 1988 to December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for a 
history of ankle sprains, bilateral hearing loss and a scar 
of the right side of the waist.  In that same decision, the 
RO granted service connection for residual scars of the right 
forearm and left lower back and a noncompensable evaluation 
was assigned, effective January 1, 1997.  The RO also granted 
service connection for a left knee disorder and assigned a 10 
percent disability evaluation, effective January 1, 1997.  In 
a December 1997 written argument, the veteran disagreed with 
the RO's determination with respect to the denials of service 
connection for left ear hearing loss and a scar of the right 
side of the waist.  He also disagreed with the 10 percent 
evaluation assigned to the service-connected left knee 
disorder.  A statement of the case with respect to the 
denials of service connection for left ear hearing loss and a 
scar of the right side of the waist and an evaluation in 
excess of 10 percent for the service-connected left knee 
disorder was issued in April 1998.  A timely substantive 
appeal with respect to the aforementioned issues was received 
in April 1998.  

In a July 1998 rating decision, the RO denied the veteran's 
claims for service connection for a left shoulder, right 
elbow, low back and cervical spine disorders.  In a written 
argument, dated in July 1998, the veteran disagreed with the 
RO's determinations.  In January 2000, the RO issued a 
statement of the case with respect to these issues.  In 
February 2000, a substantive appeal was received.  

During a September 1999 hearing at the St. Louis, RO, the 
veteran provided testimony on a claim for service connection 
for a left ankle disorder.  As this issue has not been 
properly developed for appellate review, it is referred to 
the RO for appropriate action.  

As the appeal regarding the evaluation of the service-
connected left knee disability involves an original claim, 
the Board has framed the issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The issues of entitlement to service connection for right ear 
hearing loss and what evaluation is warranted for a left knee 
disorder will be addressed in the remand portion of the 
decision. 


FINDINGS OF FACT

1.  Service medical records establish a history of left ear 
hearing loss, predating the veteran's entry into active 
service.

2.  The evidence of record establishes aggravation of left 
ear hearing loss beyond normal progression. 

3.  The veteran has a scar on the right side of the waist as 
a result of an excision of a lipoma removed from the right 
side of his back during service. 

4.  The claims for service connection for a left shoulder 
disorder, right elbow disorder, a low back disorder and a 
cervical spine disorder are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The veteran's preexisting left ear hearing loss was 
aggravated during his active service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107, 7104 (West 1991); 38 C.F.R. §§ 3.303, 3. 
306, 3.385 (1999).

2.  A scar of the right side of the waist was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).   

3.  The claims of entitlement to service connection for a 
left shoulder, right elbow , low back and cervical spine 
disorders are not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Service Connection Laws and Regulations

The veteran is seeking service connection for left ear 
hearing loss, a scar on the right side of the waist, a left 
shoulder, right elbow, low back and cervical spine disorders 
on a direct incurrence basis.  The legal question to be 
answered initially is whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail with respect to these claims and there is no 
duty to assist him further in the development of these 
claims.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that claims of entitlement to service 
connection for a left shoulder, right elbow, low back and 
cervical spine disorders are not well grounded. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  The Board notes that if a disorder is a specified 
chronic disease, service connection may be granted if it is 
manifested to a degree of 10 percent within the presumptive 
period following separation from service; the presumptive 
period for arthritis and sensorineural hearing loss is one 
year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

A.  Well-Grounded Service Connection Claims

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for left ear hearing loss and a 
scar of the right side of the waist are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a). That is, the veteran is 
found to have presented claims which are not inherently 
implausible.  Furthermore, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to him is required 
in order to comply with the VA's duty to assist him with the 
development of facts pertinent to his claims, as mandated by 
38 U.S.C.A. § 5107(a).  In this regard, a July 1998 request 
for information memorandum reflects that all service medical 
records pertaining to the veteran had been mailed and that no 
additional records were available.  In addition, the veteran 
indicated during his September 1999 hearing at the St. Louis, 
Missouri, RO that he was not provided a retirement 
examination prior to his discharge from the United States Air 
Force.

1.  Left ear hearing loss

During his September 1999 hearing at the St. Louis RO, the 
veteran testified that he had left ear hearing loss prior to 
service entrance which was aggravated beyond its natural 
progression during service as a result of repeated exposure 
to acoustic trauma. 

Service medical records reflect that when the veteran was 
examined for enlistment into the United States Air Force in 
October 1967, his ears were normal.  However, it was noted by 
the examiner that the veteran had fractured his left skull at 
the age of 13 and that he had disturbed his left ear drum and 
had decreased hearing.  Pure tone thresholds in the left ear 
were 15, 10, 20, 35 and 35 decibels, respectively, at 500, 
1,000, 2,000, 3000 and 4,000 hertz.  Subsequent in-service 
examination reports, including an April 1985 medical report, 
submitted by a private neurologist, Gerald Dunn, M.D., 
consistently report the appellant's pre-service trauma and 
resulting decreased hearing of the left ear.  At a February 
1993 periodic examination, an audiometric evaluation showed 
pure tone thresholds in the left ear were 30, 20, 25, 45 and 
45 decibels, respectively, at 500, 1,000, 2,000, 3000 and 
4,000 hertz.  A September 1996 audiological examination, 
performed prior to the veteran's retirement, reflects pure 
tone thresholds in the left ear were 25, 20, 30, 55 and 45, 
respectively, at 500, 1,000, 2,000, 3,000 and 4,000 hertz.  
An average pure tone threshold was 35. 

In October 1997, within a year of his discharge from the Air 
Force, the veteran was provided VA ear disease and 
audiological examinations.  During both examinations, the 
veteran reported having left ear hearing loss prior to 
service, which he thought to have been the result of a 
"punctured ear drum" during a fall with a loss of 
consciousness.  The ear and disease examination report 
reflects that the veteran had a family history of hearing 
loss in his paternal grandparents.  A VA audiometric 
evaluation showed pure tone thresholds in the left ear to 
have been 35, 25, 25, 35, and 40, respectively, at 500, 
1,000, 2,000, 3,000 and 4,000 hertz.  An average pure tone 
threshold was 31.  A speech recognition score of 100 percent 
was noted in the left ear.  

The question now becomes whether the veteran's preexisting 
left ear hearing loss was aggravated during service.  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999). In deciding such a claim, the 
Board must first determine whether there has been any 
measured worsening of the disability during service and 
whether this constitutes an increase in the disability.  See 
Browder v. Brown, 5 Vet. App. 268-271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting disability during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to symptoms) 
has worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Concerning the merits of the claim, the Board notes that the 
veteran's service medical records establish the pre-service 
existence of left ear hearing loss. The history given by the 
veteran is that he experienced a decrease in hearing after 
repeated exposure to acoustic trauma during service.  A 
definite change in hearing thresholds was noted on the 
September 1996 audiological examination at the veteran's 
retirement from service. At that time, decibel thresholds 
were found to exceed those found on his October 1976 service 
entrance examination report for the left ear.  In addition, 
when comparing the September 1996 in-service audiological 
examination report to the October 1997 examination report, 
conducted within a year of the appellant's separation from 
service, the average pure tone thresholds of the left ear had 
decreased from 35 to 31, respectively.  Overall, this 
evidence indicates that the veteran's left ear hearing loss 
worsened during service, and there is no other evidence of 
record that directly contradicts the finding that the 
veteran's underlying disability increased in severity during 
service.  The record contains no medical opinion that the 
onset of symptomatology was due to the natural progress of a 
disease.  As such, the Board concludes that this disability 
was aggravated during service, and service connection is 
warranted for left ear hearing loss.

In view of the audiometric test indicating inservice 
deterioration of the veteran's left ear hearing while on 
active duty, and given the degree of left ear hearing loss 
noted on post-service VA audiometric examination within a 
year of discharge from service, the Board finds that further 
development of the evidence is not necessary in this case and 
service connection for left ear hearing loss may be granted.

2.  Scar of the right side of the waist

The veteran maintained during his September 1999 hearing at 
the RO in St. Louis, Missouri, that he had multiple lipomas 
removed during service, including one that was excised from 
the right side of his waist.  In support of these assertions, 
service medical records reflect that in October 1996, the 
veteran had three lipomas removed, including two from his mid 
and right side of the back.  

Service medical records reflect that in October 1996, the 
veteran underwent an excision of two lipomas from his right 
and mid-back and right forearm.  

During a VA skin examination in October 1997, conducted 
within a year of discharge from service, the veteran reported 
having subcutaneous nodules on his right forearm and right 
side of the back removed during service in October 1996.  He 
related that the surgery went well and that he had a scar, 
but with no recurrence of the tumor.  An examination of the 
skin showed a raised hypertrophic erythematous scar on the 
right side of the waist.  Scars were also noted on the right 
forearm and left side of the lower back.  The veteran was 
diagnosed as having scars secondary to removal of skin 
lesions of an unknown etiology on the right forearm, left 
lower back and right side of the waist.  

An October 1997 VA general medical examination report 
reflects that the veteran reported having a "ganglion" 
removed in 1996.  He related that the first one was removed 
from the right anterior mid-forearm, and that the second and 
third were removed from the right lateral flank and the left 
low back area.  An examination of the skin revealed a 1/2 inch 
long well-healed horizontal surgical scar in the right flank.  
Scars were also noted in the left lower back and right 
forearm.  No lesions were present.  A diagnosis of a past 
history of removal of three subcutaneous skin lesions as 
noted and a diagnosis of "ganglion" according to history 
with no recurrences were reported.  

The Board observes the veteran's contention that he has a 
scar of the right side of the waist as a result of an 
excision of a lipoma on the right side of the back during 
service.  Indeed, service medical records, as noted above, 
confirm that an excision of a lipoma of the right side of the 
back was performed in October 1996, and a non-tender 1/2 inch 
surgical scar of the right side of the waist was found within 
a year of discharge from service in October 1997.  It is the 
Board's judgment that this disability is reasonably related 
to the veteran's service.  The record does not contain any 
other evidence that the scar of the right flank area is 
related to a post-service incident.  The Board finds that it 
is reasonable to conclude that the current scar of the right 
side of the waist/flank area is a result of the in-service 
excision of the lipoma on the right side of the back.  In 
reaching this determination, the Board has been mindful of 
the doctrine of benefit of doubt.  

B.  Not Well Grounded Service Connection Claims

Left shoulder disorder, right elbow disorder, low back 
disorder and cervical spine disorder. 

1.  Factual Background

The veteran has maintained throughout written documents and 
personal testimony during a September 1999 hearing at the St. 
Louis, Missouri RO that he had injured his left shoulder 
during service in October 1995 as a result of it being pulled 
out of it socket during training as a defensive tactics 
instructor (the veteran's DD 214 reflects that the veteran 
was a Formal Training Instructor and a Commander of Special 
Investigations Officers.)  The veteran maintained that 
although he did not seek treatment for his left shoulder 
during service, he was treated at Andrews Air Force Base in 
1997.  He denied any post-service injury to his left 
shoulder.  Concerning his claim for a right elbow disorder, 
he contends that he injured it in 1994, when he slipped and 
fell on the ice while stationed at Minot Air Force Base in 
North Dakota.  He related that he did not seek any treatment 
for his right elbow during service and that he took aspirin, 
which alleviated the pain.  The veteran indicated that while 
he had asked a physician about his right elbow, he was told 
that nothing could be done about it.  The veteran maintains 
that during the fall of 1995, his right elbow was reinjured 
during takedown maneuvers during a Defensive Tactics 
Instructor Course.  He maintains that he did not seek any 
treatment for his right elbow after service.  Regarding his 
low back disorder, the veteran maintains that he injured it 
while riding bareback in a rodeo during service in 1988 (the 
veteran provided the RO with a photo of himself riding 
bareback during a rodeo).  He contends that he received 
treatment for his lumbar spine both during and after service.  
Finally, the veteran contends that he injured his cervical 
spine as a result of a motor vehicle accident during service 
in February 1990.

Service medical records are devoid of any subjective 
complaints or objective findings relating to the left 
shoulder or right elbow.  In November 1988, the veteran 
sustained trauma to the low back from a bucking horse.  It 
was noted that the veteran had been seen walking.  X-rays of 
the lumbar spine were negative for any evidence of any 
fractures.  Two small spots over the L5 and "SL2" area were 
noted.  There was generalized tenderness over the lumbosacral 
area.  A straight leg test was negative.  An assessment of a 
contusion of the lumbar spine was recorded.  In February 
1990, X-rays of the lumbar spine were normal.  For the 
remainder of the appellant's service, he did not seek any 
further treatment for his lumbar spine.  In February 1990, 
the veteran was involved in a motor vehicle accident.  X-rays 
of the cervical spine, conducted in February and April 1990, 
were normal.  A diagnosis of cervical strain was entered in 
February 1990.  The veteran did not seek any additional 
treatment for his cervical spine for the duration of service.  

Medical reports, dating from September to November 1997, 
submitted by Andrews Air Force Base, reflect less than a year 
after the veteran was discharged from service, he was seen 
for complaints of recurrent pain in the left shoulder joint.  
In mid-September 1997, the appellant related that since 
October 1995, he had problems with giving way and weakness of 
the left shoulder, which was exacerbated by performed push 
ups, lifting, or overhead work.  An examination of the left 
shoulder at that time was essentially normal with the 
exception of some crepitus.  X-rays of the left shoulder 
revealed rounded sclerotic foci within the humeral head and 
within the scapula and were suspicious of osteopoikilosis (an 
autosomal dominant trait in which there were multiple 
sclerotic foci in the ends of long bones and scattered 
stippling in round and flat bones, usually without symptoms 
and diagnosed fortuitously by X-ray examination.  DORLANDS 
ILLUSTRATED MEDICAL DICTIONARY at 1202 (28th ed. 1994)).  An 
assessment of the examiner was questionable damage of the 
shoulder capsule. 

When examined at Andrews Air Force Base two days later in 
September 1997, the veteran reported a history of left 
shoulder pain since security police training during his 
active duty service.  The veteran reported that he underwent 
forced internal rotation then distraction of the left gleuro-
humeral joint during training sessions.  The veteran 
indicated that with end range of extension and abduction, the 
shoulder pain stopped muscle function.  It was noted that the 
veteran went to perform push-ups for a civilian law 
enforcement test, but that his left shoulder pain caused him 
to collapse on his face.  An assessment of probably 
impingement syndrome versus chronic tendonitis versus rotator 
cuff tear was entered by the examiner.  In October 1997, an 
assessment of a probable Bankhart lesion of the left shoulder 
with clinical improvement was noted.  These records are 
devoid of any complaints or objective findings relating to 
the right elbow, low back or cervical spine. 

An October 1997 VA general medical examination report is 
devoid of any subjective complains or objective findings with 
respect to the left shoulder or cervical spine.  A review of 
the examination report reflects that the veteran's history 
with respect to the right elbow and low back is consistent 
with that previously noted in this decision.  An examination 
of the right elbow and lumbar spine were essentially normal 
with the exception of some limitation of motion.  There were 
also some spasms on range of motion of the lumbar spine.  
Diagnoses of occasionally recurrent right elbow, forearm, and 
hand symptoms as noted and a diagnosis of a pinched nerve 
were recorded.  Concerning the veteran's claim for a low back 
disorder, diagnoses of occasionally recurrent low back pain 
after trauma as noted, no current diagnosis and some 
limitation of motion but generally unremarkable were 
recorded.    

VA and private medical reports, submitted by the University 
of Missouri Hospitals and Clinics, dating from April 1998 to 
September 1999 are of record.  These reports reflect that in 
April 1998, the veteran was seen at the University of 
Missouri Hospital for complaints of left shoulder pain.  At 
that time, he indicated that he had injured his left shoulder 
in 1995 as a result of performing takedown techniques as an 
instructor during military service.  Since that time, the 
veteran related that he had pain and popping in his shoulder.  
An impression of a probable superior labral anterior-poster 
tear of the left shoulder was entered by the examining 
physician.  In May 1998, the veteran underwent a left 
shoulder arthroscopy and left shoulder arthroscopic 
subacromial decompression.  

During a May 1998 VA general medical examination, the 
examiner indicated that the veteran's claims file was not 
available for review.  The veteran's reported histories with 
respect to his left shoulder, right elbow, low back and 
cervical spines were recorded and were consistent with that 
previously reported in this decision.  Examinations of the 
left shoulder, right elbow, lumbar spine and cervical spine, 
including X-rays were essentially normal (X-rays of the left 
shoulder were not taken during the examination).  Diagnoses 
of possible early rotator cuff tear, based on the veteran's 
description of his left shoulder, possible early degenerative 
joint disease of the right elbow with some resulting calcium 
deposit and pressure on the ulnar nerve, transient in nature, 
and musculoskeletal strain of the low back and cervical spine 
were recorded.  

When seen at a VA outpatient clinic in December 1998, the 
veteran complained of  left shoulder pain.  The examiner 
noted that there had been no recent trauma to the left 
shoulder.  It was noted that the veteran's left shoulder had 
responded positively to the May 1998 surgery.  An assessment 
of low back and left shoulder pain was entered.  During a 
visit to the orthopedic clinic at the University of Missouri 
Hospital in March 1999, the veteran complained of having low 
back pain since November 1988, which had been exacerbated 
from lifting equipment off the floor at his job.  X-rays of 
the lumbar spine revealed degenerative changes.  The 
impression of the examiner was degenerative disk disease of 
the lumbar spine, specifically L5-S1.  An April 1999 VA 
progress note reflects that an assessment of chronic low back 
pain was recorded. 

In September 1999, the veteran provided testimony at a 
hearing at the St. Louis, Missouri RO with respect to his 
left shoulder, right elbow, low back and cervical spine 
disorders, which was consistent with that previously 
discussed in this decision.   

B.  Analysis

A review of the record reflects that service medical records 
are entirely silent of any complaints with respect to either 
the left shoulder or right elbow.  While the veteran was 
diagnosed as having a contusion of the lumbar spine in 
November 1988 and a cervical strain in February 1990, the 
remainder of the service medical records are devoid of any 
additional treatment with respect to either one of these 
disorders. Overall, a longitudinal review of the post-service 
VA and private medical evidence of record, dating from 1997 
to 1999, reflects that there is no competent medical evidence 
of a nexus between any of the claimed disorders to incidents 
during service.  Indeed, the only evidence of record 
suggesting that the veteran's current left shoulder, right 
elbow, low back and cervical spine disorders are related to 
service is his lay opinion, as articulated in the testimony 
from his written arguments and September 1999 hearing 
testimony.  

The Board observes that since his discharge from service, the 
veteran has reported a longstanding history of problems with 
respect to each of the aforementioned disorders to both VA 
and private physicians.  However, it is significant that none 
of the veteran's treating physicians, or VA examiners, could 
attribute any of the disorders at issue to incidents in 
service or to any injury in service despite eliciting a 
history of injuries in service.  It is apparent from a review 
of the record that even an implicit attribution of the 
veteran's current left shoulder, right elbow, low back and 
cervical spine disorders to incidents and or injuries in 
service is based entirely on history related by the veteran.  
In this regard, a medical examiner's notation of a veteran's 
reported history of incurrence of a disorder, absent further 
commentary from the examiner to that effect, does not 
constitute competent medical evidence; the Board is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history.  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (Board not required to accept 
uncorroborated testimony of claimant as to dental treatment 
during service; Board not bound to accept physicians' 
opinions based on claimant's recitation of events).  See also 
Elkin v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis);  See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995).  Therefore, the veteran's lay contentions, alone, 
do not provide a sufficient basis upon which to find these 
claims to be well grounded.  See Grottveit v. Brown, 5 Vet. 
App. at 93.  Finally, as there is no evidence of any 
arthritis of the left shoulder, right elbow, lumbar and/or 
cervical spines to a compensable degree within a year of 
discharge from service, service connection is not warranted 
on a presumptive basis in accordance with 38 C.F.R. §§ 3.307 
and 3.309.   

Although the veteran is a reliable witness, there is no 
indication from the record that he has had specialized 
training in the field of medicine, and, as such, the veteran 
has not been shown to possess the medical expertise necessary 
to render a diagnoses or to establish a nexus between any of 
the currently diagnosed disorders and service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  As a result, while the veteran 
is competent to testify regarding symptomatology experienced 
during service, and to relate any current symptomatology, he 
is not competent to offer a medical nexus opinion regarding 
the relationship between any claimed current symptomatology 
of the left shoulder, right elbow and cervical and lumbar 
spines and service or between any claimed current 
symptomatology of the left shoulder, right elbow and cervical 
and lumbar spines and reported continuous post-service 
symptomatology.  Espiritu at 494-95 (1992).  For these 
reasons, the Board must find that the veteran's claim for 
service connection for the aforementioned disorders not well 
grounded.  

A well-grounded claim must be supported by evidence, not 
merely allegations. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for a left shoulder, right elbow, low back and 
cervical spine disorders are well grounded.  In the absence 
of competent medical evidence to support the veteran's 
claims, these claims must be denied as not well grounded.  
Since the claims are not well grounded, the VA has no further 
duty to assist the veteran in developing the record to 
support his claims.  See Epps v. Gober, 126 F.3d at 1467-68 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well-grounded' claim").

The Board recognizes that the RO denied the claim for service 
connection a left shoulder, right elbow, low back and 
cervical spine disorders as not well grounded in a January 
2000 Statement of the Case; as such, the Board has denied 
these claims on the same basis as the RO.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disabilities. See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).




ORDER

Service connection for left ear hearing loss is granted.

Service connection for a scar of the right side of the waist 
is granted.

Evidence of well grounded claims for service connection for a 
left shoulder, right elbow, low back and cervical spine 
disorders not having been submitted, the claims are denied.  


REMAND

The claim for what evaluation is warranted for the service-
connected left knee disorder since January 1997 is well 
grounded and the VA has met its duty to assist the veteran in 
the development of his claim with respect to this disorder.  
See 38 U.S.C.A. § 5107(a); and Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

The veteran contends, in essence, that his left knee disorder 
is more severely disabling than the current ten percent 
evaluation reflects as a result of such symptoms as painful 
motion, grinding, locking, weakness and poor weight bearing 
ability.  He maintains that he might have to undergo 
additional surgery on the left knee.  As a result of such 
symptoms, he contends that he is entitled to a higher 
evaluation for his left knee.

With regard to the service-connected left knee disorder, the 
Board observes that in a September 1997 rating decision, the 
RO granted service connection and assigned a 10 percent 
rating for the service-connected left knee disability.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter, 
the Court) has made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found- "staged" ratings.  
See Fenderson, supra.  On remand, the RO should consider a 
staged rating and explain, with applicable effective date 
regulations, any change in the evaluations during the appeal 
period.

Service connection for a left knee disorder was granted by 
the RO in a September 1997 rating decision and a 10 percent 
evaluation was assigned pursuant 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999), prescribing that arthritis due 
to trauma, substantiated by x-ray findings, should be 
evaluated as degenerative arthritis. Limitation of motion 
must objectively be confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999), 
degenerative arthritis (to include hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5260, for limitation of flexion of the 
leg, and Diagnostic Code 5261, for limitation of extension of 
the leg).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.

As noted in opinions of the VA General Counsel (VA 
O.G.C.Prec.Op. Nos. 23-97 and 9-98), a claimant who has 
arthritis and subluxation/instability of a service-connected 
knee may be rated separately under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 and 5003 (and therefore 5010), relative 
to arthritis.

Any examination of musculoskeletal disability done for rating 
purposes must include certain findings and conclusions that 
have heretofore been overlooked in VA examinations of record.  
When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered, and the examinations 
upon which rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The Board points out that among the diagnostic codes possibly 
applicable to the left knee, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 are based essentially on range of motion.

In evaluating disability in a joint, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  These determinations should be made by an examiner 
and should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  See DeLuca, supra, at 206. 
The VA examination reports, dated in October 1997 and May 
1998, currently of record do not address the considerations 
discussed by the Court in DeLuca, thus, it will be necessary 
to have the veteran examined under the guidelines set out in 
that decision, prior to the Board's determination.

Concerning the veteran's claim for service connection for 
right ear hearing loss, the RO denied service connection for 
bilateral hearing loss in a December 1997 rating decision and 
notified the veteran of that decision in December 1997.  In 
April 1998, the veteran filed a notice of disagreement.  
Unfortunately, a statement of the case with respect to this 
issue has yet to be issued to the veteran.  While it is true 
that the appellant also has not submitted a timely 
substantive appeal, the Board is obligated to remand this 
case under the decision in Manlincon v. West, 12 Vet. App. 
238 (1999).

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his service-
connected left knee disorder since 
September 1999.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
left knee disorder.  The claims folder 
should be made available to the examiner 
prior to the examination.  All indicated 
testing should be conducted. The 
examination report should fully set forth 
the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the left knee.  Whether there 
is lateral instability and recurrent 
subluxation should also be indicated and, 
if so, the extent thereof.  The examiner 
should also state whether there are x-ray 
findings of arthritis in the left knee.  
The range of motion of the left leg 
should be set forth.  Moreover, the 
extent of any functional loss of the left 
knee due to weakened movement, excess 
fatigability, incoordination, or pain on 
use should be noted.  The examiner should 
also state whether any pain claimed by 
the veteran is supported by adequate 
pathology and evidenced by his visible 
behavior.  Any additional impairment on 
use should be described in terms of the 
degree of additional range-of-motion 
loss. See DeLuca, supra.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

4.  Thereafter, the RO should again 
review the veteran's claim, which should 
include consideration of the assignment 
of staged ratings for the service-
connected left knee disability, taking 
into consideration all applicable 
diagnostic codes, and the General Counsel 
opinions.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case 
addressing the left knee claim that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto. 

The RO should also issue a statement of 
the case on the issue of entitlement to 
service connection for right ear hearing 
loss.  The claimant is advised that he 
must submit a timely substantive appeal 
to perfect his right to appellate review 
by the Board with respect to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



